DETAILED ACTION
This is in response to the amendment filed on 01/27/2022. Claims 1-21 are pending in this Action. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
In response to the first Office Action, claims 1, 4, 5, 7, 10, 18, and 20-21 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s amendment regarding claim objection is accepted by the Examiner. Therefore, prior claim objection is withdrawn. 
The Applicant’s amendments regarding 35 USC 101 rejections are accepted by the Examiner. Therefore, prior 35 USC 101 rejections are withdrawn. 

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
The applicant argues that 
Lee appears to disclose that a lightweight node interacts with a sidechain node and a main chain node, where the sidechains may include the event and supply chain information for some or all of the corporations, and the main chain node includes trust information for the users. (see e.g., paragraphs [0112], [0118] and [0158] and Fig. 1).
However, Lee does not disclose that the lightweight node interacts with a basic chain node and a node of an application parallel chain, where the basic chain node supports data storage of a service platform supporting functions and running of a plurality of applications, and the node of the application parallel chain supports data storage of an application running on the service platform in the plurality of applications. 
Thus, Lee fails to disclose above features a) and b) of claim 1.
Gislason also fail to disclose above features a) and b) of claim 1.
In view of this, claim 1 is patentable over the cited arts. Claims 10 and 18 include similar features as features a) and b), thus are patentable over the cited arts for analogous reasons. Other 
Reconsideration and withdrawal of the rejection is respectfully requested.

The Examiner respectfully disagrees.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
Lee in at least para 40, 57-58, 67, 95, 98-102, 110, 112, 118, Fig. 4 and Fig. 5A-F discloses interacting data of operation with an “automated event processing computing platform 410” (i.e. a basic chain node) in the blockchain network through data deployed by a lightweight node, wherein the “automated event processing computing platform 410” support data storage of functions and executes applications which reads on the limitation of “interacting data of the basic operation with a basic chain node in the blockchain network through data of a 10basic chain deployed in the lightweight node, wherein the basic chain node supports data storage of a service platform supporting functions and running of a plurality of applications, as recited by amended claim 1.
Furthermore, Lee in at least para 40, 57-58, 67, 95, 110, 112, 118, Fig. 3A, Fig. 4, and Fig. 5A-F discloses data of application interacting with a node (e.g. a user computing device or a full node) of chains such as sidechains (i.e. parallel chain) 
Therefore, as explained above, the Examiner holds that Lee disclose that the lightweight node interacts with a basic chain node and a node of an application parallel chain, where the basic chain node supports data storage of a service platform supporting functions and running of a plurality of applications, and the node of the application parallel chain supports data storage of an application running on the service platform in the plurality of applications. 
The same response applied to argument against claims 10 and 18. Moreover, the amended limitations in claim 10 raise the 35 USC 112(a) and (b) issues as explained below. See 35 USC 112(a) rejection for details. 
Based on above explanation and reasoning, the prior 35 USC 103 rejections of the claims are maintained.
	
Claim Objections
Claim 18 is objected to because of the following informalities:  there is an extra “s” at the end of word “applications” in the last line.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains amended subject matter of “the blockchain node comprises a node of a basic chain and a node of an application parallel chain, wherein the basic chain node supports data storage of a service platform supporting functions and running of a plurality of applications, and the node of the application parallel chain supports data storage of an application running on the service platform in the plurality of applications” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The current specification describes a blockchain node interacts with a basic chain node and application parallel chain node (e.g. paragraph 163). However, the comprises a basic chain node and application parallel chain node.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10-17, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding amended claim 5,
The claim recites the limitation of “a basic element.” The specification in at least paragraph 98 specifies basic element as a digital currency, stardiamond, energy, and the like. However, the specification fails to describe and define the elements of “stardiamond” and “energy.” A person of ordinary skill in the art reading the specification would not understand that what a stardiamon is and how a stardiamond and energy could be transferred form a user account to another account. As such, the metes and bounds of amended claim 5 is not clear. Thus, the ambiguity in the definition of “a basic element” renders the claim indefinite.
Regarding claim 10,
The amended claim 10 now recites that limitation that “the blockchain node comprises a node of a basic chain and a node of an application parallel chain...” 
Regarding claims 11-17, 19, and 21,
said claims dependent on the rejected claim 10 and inherit the same deficiency. Therefore, claims 11-17, 19, and 21 are rejected for the same reason set forth in rejections of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2019/0180276 (Lee, hereafter) in view of Gislason, US 2013/0151491.
Regarding claim 1,
Lee discloses a method for implementing an application based on a blockchain network, applied to a terminal device, the method comprising:  
interacting a basic operation with a user (See Lee: at least para 100, 103, Fig. 4, Fig. 5A, and Fig. 6A-B, a user interacts an operation (e.g. login into an account) with a user computing device that includes a user interface);
interacting data of the basic operation with a basic chain node in the blockchain network through data of a 10basic chain deployed in the lightweight node, wherein the basic chain node supports data storage of a service platform supporting functions and running of a plurality of applications (See Lee: at least para 40, 57-58, 67, 95, 98-102, 110, 112, 118, Fig. 4 and Fig. 5A-F, interacting data of operation with an “automated event processing computing platform 410” (i.e. a basic chain node) in the blockchain network through data deployed by a lightweight node, wherein the “automated event processing computing platform 410” support data storage of functions and executes applications);
 interacting an application operation with the user through an application client locally installed in the terminal device (See Lee: at least para 51, 100, 103, Fig. 4, and Fig. 5A-6B, the user computing device includes applications that through which a user can implement operation that interact with the platform 410 and blockchain network); and 
interacting data of the application operation with 15a node of an application parallel chain corresponding to the application through data of the application parallel chain deployed in the lightweight node, wherein the node of the application parallel chain supports data storage of an application running on the service platform in the plurality of applications (See Lee: at least para 40, 57-58, 67, 95, 110, 112, 118, Fig. 3A, Fig. 4, and Fig. 5A-F, data of application interacting with a node (e.g. a user computing device or a full node) of chains such as sidechains (i.e. parallel chain) through data chain of the lightweight node, the node (e.g. a user .  
Lee discloses a lightweight node and a user computing device that interact basic operation through a user interface with a blockchain network. Lee further discloses a third party computing device includes a lightweight node (See Lee: at least Fig. 4). However, Lee does not expressly teach 5interacting a basic operation with a user via an interface carried by a lightweight node locally configured in a terminal device.
On the other hand, Gislason discloses a client terminal includes a lightweight client enabling a user to implement basic operations such as querying data (See Gislason: at least para 131). Lee and Gisalson are from the same field of endeavor of data processing. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Lee with Gislason’s teaching in order to interact a basic operation with a user via a blockchain platform access interface carried by a lightweight node locally configured in a terminal device with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by including a lightweight client/node into a terminal device for facilitating implementing operations such a searching and manipulating data. 
Regarding claim 2,
the combination of Lee and Gislason discloses wherein at least a part of nodes in the blockchain network 20are deployed with both deployment data of the basic chain and deployment data of at least one of the application parallel chain (See Lee: at least para 40, 57-58, 67, 95, 110, 112, 118, Fig. 5A).  

the combination of Lee and Gislason discloses wherein the interacting a basic operation with a user comprises at least one of 25following items: user account registration, user account login, 8031418860v.1PATENT Attorney Docket No. 614383information query or recommendation of the application issued in the basic chain, application downloading, or management of an element within an account (See Lee: at least para 100, 103, Fig. 4, Fig. 5A, and Fig. 6A-B, login into an account).  
Regarding claim 4,
the combination of Lee and Gislason discloses wherein if the basic 5operation is the information query, recommendation, or downloading of the application, then the interacting data of the basic operation with a basic chain node in the blockchain network through data of a basic chain deployed in the lightweight node comprises:  10adding query information, recommendation information, or download information of the application, as the data of the basic operation, into an event request for application information acquisition through the data of the basic chain deployed in the lightweight node, and  15transmitting the event request for application information acquisition to the blockchain network; and receiving a query result, recommendation result, or download result of the application fed back from the blockchain network, and displaying the query result, 20recommendation result, or download result of the application (This claim depends on claim 3 which requires selecting only one of the listed operations. The Examiner already selected the operation “user account login,” thus the condition to implement the limitations of claim 4 (if the basic 5operation is the information query, recommendation, or   
Regarding claim 6,
the combination of Lee and Gislason discloses wherein the download result comprises: a download link of the application or the application itself; and deployment data of the 10application parallel chain corresponding to the application (This claim depends on claim 4 which requires selecting only one of the listed operations. The Examiner selected the operation “user account login,” thus the condition to implement the limitations of claim 6 (if the basic operation is the downloading of the application) is not true, therefore, the limitations of claim 6 are not required to be executed).  
Regarding claim 7,
the combination of Lee and Gislason discloses wherein if the basic operation is the account registration, account login, or management of an element within an account, then the 15interacting data of the basic operation with a basic chain node in the blockchain network through data of a basic chain deployed in the lightweight node comprises: adding account information, as the data of the basic operation, into an event request for account information 20acquisition through the data of the basic chain deployed in the lightweight node, and transmitting the event request for account information acquisition to the blockchain network; and receiving a public/private key pair, element value, 25or element transfer history of the account from the blockchain network, and displaying the public/private key pair, element value, or element 82 31418860v.1PATENT Attorney Docket No. 614383 transfer history of the account (See Lee: at least .  
Regarding claim 8,
the combination of Lee and Gislason discloses wherein if the interacting an application operation with the user includes an information query operation of the 5application parallel chain, then the interacting data of the application operation with a node of an application parallel chain corresponding to the application through data of the application parallel chain deployed in the lightweight node comprises:  10using to-be-queried information of the application parallel chain as the data of the application operation to generate an event request for parallel chain information query through the data of the application parallel chain deployed in the lightweight node, and  15transmitting the event request for parallel chain information query to the blockchain network; and receiving a feedback result of the application parallel chain from the blockchain network, and displaying the feedback result of the application 20parallel chain; wherein the feedback result of the application parallel chain comprises creation time, block height, parallel chain node information, and element information of the application parallel chain (See Lee: at least para 37, 134-138, Fig. 4, Fig. 5A-5F and Gislason: at least para 131, 154, and 277, the operation could be a query and seeking information about a transaction in the blockchain. The user via a program/application deployed by the lightweight node/client queries for transaction. An event such as .
25 Regarding claim 9,
the combination of Lee and Gislason discloses wherein the interacting data of the application operation with a node of an application parallel chain corresponding to the application through data of the application parallel 83 31418860v.1PATENT Attorney Docket No. 614383 chain deployed in the lightweight node comprises: using the data of the application operation to form an event request for application interaction through the data of the application parallel chain deployed in the 5lightweight node, and transmitting the event request for application interaction to the blockchain network, wherein the event request for application interaction comprises data of transferring a parallel chain element from the user account to a designated account 10corresponding to the application  (See Lee: at least para 40, 57-58, 67, 95, 110, 112, 118, Fig. 5A).  
Regarding claim 10,
Lee discloses a method for implementing an application based on a blockchain network, applied to a blockchain node, the method comprising: 
acquiring a basic chain event request sent by a 15lightweight node, and processing the basic chain event request, the basic chain event request comprising data of interacting a basic operation with a user  (See Lee: at least para 37, 100, 103, Fig. 4, Fig. 5A, and Fig. 6A-B, An automated event processing receives data. A user interacts an operation (e.g. login into an account) with a user computing device that includes a user interface); 20and 
acquiring a parallel chain event request sent by the lightweight node, and processing the parallel chain event request, the parallel chain event request comprising data of interacting an application operation 25with the user via an application client carried by the lightweight node (See Lee: at least para 40, 51, 57-58, 67, 95, 100, 103, 110, 112, 118, Fig. 5A); 
wherein the blockchain node comprises a node of a basic chain and a node of an application parallel chain, wherein the basic chain node supports data storage of a service platform supporting functions and running of a plurality of applications, and the node of the application parallel chain supports data storage of an application running on the service platform in the plurality of applications (See Lee: at least para 40, 57-58, 67, 95, 98-102, 110, 112, 118, Fig. 4 and Fig. 5A-F, the nodes of blockchain could include an “automated event processing computing platform 410” that support data storage of functions and executes applications and a node (e.g. a user computing device or a full node) of chains such as sidechains (i.e. parallel chain) that supports storing data of application executing on the platform).  
Lee discloses a lightweight node and a user computing device that interact basic operation through a user interface with a blockchain network. Lee further discloses a third party computing device includes a lightweight node (See Lee: at least Fig. 4). However, Lee does not expressly teach 5interacting a basic operation with a user via a blockchain platform access interface carried by the lightweight node locally configured in a terminal device.
interact a basic operation with a user via a blockchain platform access interface carried by the lightweight node locally configured in a terminal device and an application operation 25with the user via an application client carried by the lightweight node locally configured in the terminal device with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by including a lightweight client/node into a terminal device for facilitating implementing operations such a searching and manipulating data. 
Regarding claim 11,
the combination of Lee and Gislason discloses wherein the data of interacting a basic operation with a user comprises at 5least one of following items: account information for user account registration, account login, or management of an element within an account, or query information, recommendation information, or download information of the application 10issued in the basic chain (See Lee: at least para 100, 103, Fig. 4, Fig. 5A, and Fig. 6A-B, login into an account).    
Regarding claim 12,
the combination of Lee and Gislason discloses wherein the acquiring a basic chain event request sent by a lightweight node, and processing the basic chain event request comprises: acquiring an event request for application 15information acquisition sent by the lightweight node; wherein the application information comprises the query information, the recommendation information, or the download information of the application; and processing based on the event request for 20application information acquisition, and feeding back a query result, recommendation result, or download result of the application to the lightweight node (See Lee: at least para 37, 134-138, Fig. 4, Fig. 5A-5F and Gislason: at least para 131, 154, and 277, query information). 
Regarding claim 15,
the combination of Lee and Gislason discloses wherein the acquiring a basic chain event request sent by a lightweight node, and processing the basic chain event request comprises:  20acquiring an event request for account information acquisition sent by the lightweight node; wherein the account information comprises the account information for user account registration, user account login, or management of an element within the account; and  25feeding back a public/private key pair, element value, or element transfer history of the account to the lightweight node based on the event request for account 86 31418860v.1PATENT Attorney Docket No. 614383 information acquisition (See Lee: at least para 5, 45, 57-58, 67, 95, 100, 103, 97, 110, 112, 118 Fig. 4, Fig. 5A, and Fig. 6A-B). 
Regarding claim 16,
the combination of Lee and Gislason discloses wherein the acquiring a parallel 
chain event request sent by a lightweight node, and processing the parallel chain event request 5comprises: acquiring an event request for parallel chain information query sent by the lightweight node; wherein the event request for parallel chain information query comprises to-be-queried information of the application 10parallel chain; and sending a feedback result of the application parallel chain to the lightweight node based on the event request for parallel chain information query; wherein the feedback result of the application 15parallel chain comprises creation time, block height, parallel chain node information, and element information of the application parallel chain  (See Lee: at least para 37, 134-138, Fig. 4, Fig. 5A-5F and Gislason: at least para 131, 154, and 277).
Regarding claim 17,
the combination of Lee and Gislason discloses wherein the acquiring a parallel chain event request sent by a lightweight 20node, and processing the parallel chain event request comprises: acquiring an event request for application interaction sent by the lightweight node, wherein the event request for application interaction comprises data 25of transferring a parallel chain element from the user account to a designated account corresponding to the application; and  87 31418860v.1PATENT Attorney Docket No. 614383 transferring the parallel chain element from the user account to the designated account based on the event request for application interaction (See Lee: at least para 40, 57-58, 67, 95, 110, 112, 118, Fig. 5A).  
Regarding claim 18,
Lee discloses an apparatus for implementing an application based on 5a blockchain network, the apparatus being configured in a terminal device,  device being provided with the application implemented based on the blockchain network (See Lee: at least Fig. 2-4), and the apparatus comprising:  
at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising (See Lee: at least para 5, 49, 56-59, and Fig. 3A-B):
interacting a basic operation with a user (See Lee: at least para 100, 103, Fig. 4, Fig. 5A, and Fig. 6A-B, a user interacts an operation (e.g. login into an account) with a user computing device that includes a user interface);
interacting data of the basic operation with a basic chain node in the blockchain network through data of a 10basic chain deployed in the lightweight node, wherein the basic chain node supports data storage of a service platform supporting functions and running of a plurality of applications (See Lee: at least para 40, 57-58, 67, 95, 98-102, 110, 112, 118, Fig. 4 and Fig. 5A-F, interacting data of operation with an “automated event processing computing platform 410” (i.e. a basic chain node) in the blockchain network through data deployed by a lightweight node, wherein the “automated event processing computing platform 410” support data storage of functions and executes applications);
 interacting an application operation with the user (See Lee: at least para 51, 100, 103, Fig. 4, Fig. 5A, and Fig. 6A-B, the user computing device includes applications that through which a user can implement operation that interact with the platform 410 and blockchain network); and 
interacting data of the application operation with a node of an application parallel chain corresponding to the application through data of the application parallel chain deployed in the lightweight node, wherein the node of the application parallel chain supports data storage of an application running on the service platform in the plurality of applications (See Lee: at least para 40, 57-58, 67, 95, 110, 112, 118, Fig. 3A, Fig. 4, and Fig. 5A-F, data of application interacting with a node (e.g. a user computing device or a full node) of chains such as sidechains (i.e. parallel chain) through data chain of the lightweight node, the node (e.g. a user computing device or a full node) supports storing data of application executing on the platform).  
  Lee discloses a lightweight node and a user computing device that interact basic operation through a user interface with a blockchain network. Lee further discloses a third party computing device includes a lightweight node (See Lee: at least Fig. 4). However, Lee does not expressly teach a lightweight node being locally configured in the terminal device 5.
On the other hand, Gislason discloses a client terminal includes a lightweight client enabling a user to implement basic operations such as querying data (See Gislason: at least para 131). Lee and Gisalson are from the same field of endeavor of data processing. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Lee with Gislason’s teaching in order to configure a lightweight node locally in the terminal device with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by including a lightweight client/node into a 
Regarding claims 19 and 21,
the scopes of the claims are substantially the same as claim 10, and are rejected on the same basis as set forth for the rejections of claim 10.
Regarding claim 20,
the scope of the claim is substantially the same as claim 1, and is rejected on the same basis as set forth for the rejection of claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2019/0180276 (Lee, hereafter) in view of Gislason, US 2013/0151491 and further in view of Park et al., US 2013/0325573 (Park, hereafter). 
Regarding claim 5,
the combination of Lee and Gislason discloses the basic operation and the interacting data of the basic operation with a basic chain node in the blockchain network through data of a basic chain deployed in the lightweight node (See Lee: at least para 40, 57-58, 67, 95, 98-102, 110, 112, 118, Fig. 4 and Fig. 5A-F). However, it does not explicitly teach the basic operation comprises downloading of the application and adding data of transferring a basic chain element from a user account to a designated account81 31418860v.1PATENT Attorney Docket No. 614383corresponding to the application into the event request for application information acquisition; wherein the designated account is an administrator account of the blockchain network or an operator account 5of the application.  
. 

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        02/11/2022